--------------------------------------------------------------------------------

Exhibit 10.3


THIRD AMENDMENT TO SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT AND FIRST AMENDMENT TO AMENDED AND RESTATED GENERAL
CONTINUING GUARANTY


THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
AND FIRST AMENDMENT TO AMENDED AND RESTATED GENERAL CONTINUING GUARANTY (this
"Amendment") is entered into as of June 11, 2013, by and among TELOS
CORPORATION, a Maryland corporation ("Telos"), XACTA CORPORATION, a Delaware
corporation ("Xacta"; Telos and Xacta are each a "Borrower" and collectively,
the "Borrowers"), UBIQUITY.COM, INC., a Delaware corporation ("Ubiquity"),
TELOWORKS, INC., a Delaware corporation ("Teloworks"; Ubiquity and Teloworks are
each, a "Credit Party" and collectively, the "Credit Parties"; the Credit
Parties and the Borrowers are each, a "Company" and collectively, the
"Companies"), and WELLS FARGO CAPITAL FINANCE, LLC, (successor by merger to
Wells Fargo Capital Finance, Inc., formerly known as Wells Fargo Foothill,
Inc.), as agent ("Agent") for the Lenders (defined below) and as a Lender.


WHEREAS, Borrowers, Credit Parties, Agent and certain other financial
institutions from time to time party thereto (the "Lenders") are parties to that
certain Second Amended and Restated Loan and Security Agreement dated as of May
17th, 2010, (as amended, restated or otherwise modified from time to time, the
"Loan Agreement");


WHEREAS, Ubiquity and Teloworks have executed and delivered that certain Amended
and Restated Continuing Guaranty dated as of April 3, 2008 and effective as of
March 31, 2008 (which is the "Joint and Several Guaranty" defined in the Loan
Agreement) in favor of Agent and Lenders (as amended, restated or otherwise
modified from time to time, the "Guaranty");


WHEREAS, subject to the terms and conditions contained herein, Agent, Required
Lenders and Borrowers have agreed to amend the Loan Agreement and the Guaranty
in certain respects;


NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:


1.             Defined Terms.  Unless otherwise defined herein, capitalized
terms used herein shall have the meanings ascribed to such terms in the Loan
Agreement.


2.             Amendments to Loan Agreement.  Subject to the satisfaction of the
conditions set forth in Section 5 hereof, the Loan Agreement is amended in the
following respects:


(a)          A new sentence is added to the end of Section 4.1 of the Loan
Agreement as follows:


Notwithstanding anything to the contrary contained in the foregoing, the
security interest in the Collateral granted pursuant to this Section 4.1 shall
not secure any Excluded Swap Obligations (as defined in the Joint and Several
Guaranty).
 

--------------------------------------------------------------------------------

(b)           A new Section 5.25 is added to the end of Article 5 of the Loan
Agreement as follows:


5.25.      Hedge Agreements.  On each date that any Hedge Agreement is entered
into, each Company satisfies all eligibility, suitability and other requirements
under the Commodity Exchange Act (7 U.S.C. § 1, et seq., as in effect from time
to time) and the Commodity Futures Trading Commission regulations.


(c)           Section 7.11 of the Loan Agreement is hereby amended and restated
in its entirety as follows:


7.11       Distributions


Other than distributions or declaration and payment of dividends by a Company to
a Borrower, make any distribution or declare or pay any dividends (in cash or
other property, other than common Stock) on, or purchase, acquire, redeem,
exchange for Indebtedness, or retire any of any Company's Stock, of any class,
whether now or hereafter outstanding (provided that (a) all or a portion of the
Private Preferred Stock may be redeemed so long as (i) the Obligations are
contemporaneously repaid in full in accordance with Section 3.6 or (ii) such
portion of the Private Preferred Stock is redeemed after June 11, 2013 and prior
to July 31, 2013 so long as (A) no Event of Default has occurred and is
continuing, (B) the redemption price for such Private Preferred Stock reflects a
discount from par value of at least 10%, (C) Administrative Borrower has
provided written evidence in form and substance satisfactory to Agent of pro
forma compliance by Borrowers with the financial covenants in Section 7.20, (D)
with respect to holders of Private Preferred Stock that are parties to a standby
agreement with Agent, such holders have executed a consent letter in form and
substance satisfactory to Agent and (E) the aggregate price paid to redeem such
Private Preferred Stock pursuant to this clause (ii) does not exceed $2,000,000
and (b) Telos ID may make distributions to Parent and to the Class B Member in
an amount not to exceed the net profit of Telos ID for any applicable period of
determination).


3.             Amendments to Guaranty.  Subject to the satisfaction of the
conditions set forth in Section 5 hereof, the Guaranty is amended in the
following respects:


(a)           The definition of "Guarantied Obligations" set forth in subsection
1(a) of the Guaranty is hereby amended to add a new sentence at the end of said
definition as follows:


Notwithstanding anything to the contrary contained in the foregoing, Guarantied
Obligations shall exclude any Excluded Swap Obligation.
2

--------------------------------------------------------------------------------

(b)           The following definitions are added to subsection 1(a) in the
applicable alphabetical order as follows:


Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute.


"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal or unlawful
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor's failure for any
reason to constitute an "eligible contract participant" as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor's
failure to constitute an "eligible contract participant" at such time.


"Qualified ECP Guarantor" means, in respect of any Swap Obligation, each Company
that has total assets exceeding $10,000,000 at the time the relevant guaranty,
keepwell, or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an "eligible
contract participant" under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an "eligible
contract participant" at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


"Swap Obligation" means, with respect to any Company, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act.


(c)            A new Section 27 is added to the Guaranty as follows, and each
Borrower hereby agrees that it is hereafter deemed a party to the Guaranty for
purposes of making the agreements set forth in such Section 27 as a "Company" in
favor of Agent and Lenders:


27.           Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Company
to guaranty and otherwise honor all Obligations in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 27 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 27, or otherwise
under the Loan Documents, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until payment in full of the Guarantied Obligations. Each
Qualified ECP Guarantor intends that this Section 27 constitute, and this
Section 27 shall be deemed to constitute, a "keepwell, support, or other
agreement" for the benefit of each other Company for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
3

--------------------------------------------------------------------------------

 
4.            Ratification.  This Amendment, subject to satisfaction of the
conditions set forth in Section 5 hereof, shall constitute an amendment to the
Loan Agreement and all of the Loan Documents as appropriate to express the
agreements contained herein.  Except as specifically set forth herein, the Loan
Agreement and the Loan Documents shall remain unchanged and in full force and
effect in accordance with their original terms.


5.              Conditions to Effectiveness.  This Amendment shall become
effective upon the satisfaction of the following conditions precedent:


(a)           Each party hereto shall have executed and delivered this Amendment
to Agent;


(b)          Agent shall have received the fee described in Section 6 hereof
(which may be charged by Agent to the Borrowers' loan account as an Advance on
the date hereof);


(c)           Borrowers shall have delivered to Agent such documents, agreements
and instruments as may be requested or required by Agent in connection with this
Amendment, each in form and content acceptable to Agent;


(d)           No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment; and


(e)           All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel.


6.             Amendment Fee.  To induce Agent and Lenders to enter into this
Amendment, Borrowers shall pay to Agent, for the benefit of Lenders, a
non-refundable fee equal to $5,000, which shall be due and payable on the date
hereof.  Borrowers hereby authorize Agent to charge such amendment fee to the
Borrowers' loan account as an Advance on the date hereof.


7.             Reaffirmation and Confirmation.  Each Company hereby ratifies,
affirms, acknowledges and agrees that the Loan Agreement and the other Loan
Documents represent the valid, enforceable and collectible obligations of such
Company, and further acknowledges that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to the Loan
Agreement or any other Loan Document.  Each Company hereby agrees that this
Amendment in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Obligations.  The Liens and rights securing payment of
the Obligations are hereby ratified and confirmed by each Company in all
respects.
4

--------------------------------------------------------------------------------

 
8.             Miscellaneous.


(a)           Warranties and Absence of Defaults.  To induce Agent and Lenders
to enter into this Amendment, each Company hereby represents and warrants to
Agent and Lenders that:


(i)            The execution, delivery and performance by it of this Amendment
and each of the other agreements, instruments and documents contemplated hereby
are within its corporate power, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval (if any
shall be required), and do not and will not contravene or conflict with any
provision of law applicable to it, its articles of incorporation and by‑laws,
any order, judgment or decree of any court or governmental agency, or any
agreement, instrument or document binding upon it or any of its property;


(ii)           each of the Loan Agreement and the other Loan Documents, as
amended by this Amendment, are the legal, valid and binding obligation of each
Company party thereto enforceable against it in accordance with its terms,
except as the enforcement thereof may be subject to (A) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditor’s rights generally, and (B) general principles of equity;


(iii)          the representations and warranties contained in the Loan
Agreement and the other Loan Documents are true and accurate as of the date
hereof with the same force and effect as if such had been made on and as of the
date hereof; and


(iv)         each Company has performed all of its obligations under the Loan
Agreement and the Loan Documents to be performed by it on or before the date
hereof and as of the date hereof, it is in compliance with all applicable terms
and provisions of the Loan Agreement and each of the Loan Documents to be
observed and performed by it and no Event of Default or Default has occurred.


(b)           Expenses.  Each Company hereby agrees that Companies, jointly and
severally, shall pay on demand all costs and expenses of Agent and each Lender
(including the reasonable fees and expenses of outside counsel) in connection
with the preparation, negotiation, execution, delivery and administration of
this Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith.  In addition,
each Company hereby agrees that Companies, jointly and severally, shall pay, and
save Agent harmless from all liability for, any stamp or other taxes which may
be payable in connection with the execution or delivery of this Amendment or the
Loan Agreement, as amended hereby, and the execution and delivery of any
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith.  All obligations provided herein shall
survive any termination of the Loan Agreement as amended hereby.
5

--------------------------------------------------------------------------------

 
(c)           Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.


(d)           Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or by electronic transmission of a portable document file
(PDF) or similar file shall be effective as delivery of a manually executed
counterpart of this Amendment.


9.             Release.


(a)           In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Company on behalf of itself
and such Company's successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set‑off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Company or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with any of the Loan Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.


(b)           Each Company hereby acknowledges and agrees that such Company
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.


(c)           Each Company hereby acknowledges and agrees that such Company
agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall affect in any manner
the final, absolute and unconditional nature of the release set forth above.


[signature pages follow]


6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.


 
AGENT AND LENDERS:
 
 
 
 
WELLS FARGO CAPITAL FINANCE, LLC. (successor by merger to Wells Fargo Capital
Finance, Inc.), as Agent and as a Lender
 
 
 
 
By
/s/ David Sanchez
 
Name: David Sanchez
 
Title:   Director
 
 
 
 
BORROWERS:
 
 
 
 
TELOS CORPORATION,
 
a Maryland corporation
 
 
 
 
 
 
 
By
/s/ Jefferson V. Wright
 
Title:  Jefferson V. Wright, EVP, General Counsel
 
 
 
 
XACTA CORPORATION,
 
a Delaware corporation
 
 
 
 
 
 
 
By
/s/ Jefferson V. Wright
 
Title: Jefferson V. Wright, EVP, General Counsel
 
 
 
 
CREDIT PARTIES:
 
 
 
 
UBIQUITY.COM, INC.,
 
a Delaware corporation
 
 
 
 
 
 
 
By
/s/ Jefferson V. Wright
 
Title: Jefferson V. Wright, EVP, General Counsel
 
 
 
 
TELOWORKS, INC.,
 
a Delaware corporation
 
 
 
 
 
 
 
By
/s/ David Easley
 
Title: David Easley, President

 
 
Signature Page to Third Amendment to Second Amended and Restated Loan and
Security Agreement

7

--------------------------------------------------------------------------------